Citation Nr: 0729326	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private hospital on September 7, 2005.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to May 1970.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida. 


REMAND

In February 2006, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals.  On that form, he indicated 
that he wanted a Travel Board hearing at the local Agency of 
Original Jurisdiction (AOJ).  No such hearing was scheduled 
at that time, and the veteran's hearing request has not been 
withdrawn.    

In September 2006, the Board remanded the case for the AOJ to 
schedule the veteran for Travel Board hearing.  In a 
subsequent letter dated May 8, 2007, the AOJ in St. 
Petersburg, Florida, scheduled the veteran for a hearing set 
for May 15, 2007.    

The veteran indicated that he did receive the letter 
notifying him of the hearing date until May 14, 2007, one day 
before the date of the scheduled hearing.  Pursuant to 38 
C.F.R. § 19.76 (2006), the AOJ must notify the veteran and 
his or her representative of the place and time of a hearing 
at least 30 days in advance of the hearing date.  In this 
case, the AOJ clearly did not provide sufficient advance 
notice of the hearing date.  A remand is required for the AOJ 
to schedule the veteran for another hearing, with at least 30 
days advance notice provided to the veteran.

The Board apologizes for this problem.  
    
Accordingly, the case is REMANDED for the following action:

The VAMC in Gainesville, Florida, should 
request that the AOJ in St. Petersburg, 
Florida, schedule the veteran for a 
Travel Board hearing, with notice 
provided to the veteran at least 30 days 
before the date of the hearing. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



